Citation Nr: 0530620	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-21 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left knee 
disability. 

2.  Entitlement to service connection for back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from November 1940 to June 1945. 

This matter is again before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded in August 2004. 

As noted in the August 2004 remand, service connection for 
right knee disability was denied by rating decision in 1947.  
The current appeal involves claims of service connection for 
left knee disability and back disability. 

The appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2005). 


FINDINGS OF FACT

1.  Chronic left knee disability was not manifested during 
the veteran's active duty service or for many years after 
discharge, nor is chronic left knee disability otherwise 
causally related to service or any injury during service. 

2.  Chronic back disability was not manifested during the 
veteran's active duty service or for many years after 
discharge, nor is chronic back disability otherwise causally 
related to service or any injury during service.


CONCLUSIONS OF LAW

1.  Chronic left knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005). 

2.  Chronic back disability was not incurred in or aggravated 
by the veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, rating decision which gives rise to this 
appeal was issued in February 2000.  However, VCAA had not 
yet been enacted.  Only after that rating action was 
promulgated was VCAA signed into law.  Thereafter, the RO did 
furnish VCAA notice to the veteran in August 2004.  

In other words, it was impossible in this case to furnish 
VCAA notice prior to the initial RO decision denying the 
claim because VCAA had not yet been enacted.  Under the 
Court's ruling, however, the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  While the Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that notice error of this kind may be non-
prejudicial to a claimant.  In this respect, all the VCAA 
requires is that the duty to notify is satisfied, and that 
appellants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2004 letter as well as in the statement 
of the case and supplemental statement of the case, the RO 
informed the appellant of the applicable laws and regulations 
including applicable provisions of the VCAA, the evidence 
needed to substantiate the claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA 
effectively informed the appellant that it would obtain 
certain records and would request other evidence which the 
appellant might identify.  The appellant was also informed 
that it was his responsibility to identify health care 
providers with specificity and that it still remained his 
ultimate responsibility to make sure the RO got all evidence 
in support of his claim not in the custody of a Federal 
department or agency.    

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  Attempts were made to 
obtain any additional service records which may be available.  
An attempt was made to conduct a search of alternate sources, 
but it appears that the veteran did not complete and return 
the form furnished to him by the RO in January 2005.  
Furthermore, neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  The Board finds that no useful purpose would be 
served by again delaying appellate review for additional 
searches for evidence and that the record as it stands 
includes sufficient competent evidence to allow for appellate 
review. 38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

Analysis

The issues before the Board involve claims of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Only a limited number of service medical records are included 
in the claims file, and a request for another search for 
records as directed by the Board in the August 2004 remand 
resulted in a response to the effect that any additional 
records may have been destroyed in the 1973 fire at the 
National Personnel Records Center.  The veteran was furnished 
a form to complete so that a search for alternate records 
could be undertaken, but he did failed to respond.  
Therefore, the Board must proceed on the basis of the 
evidence currently of record.

No knee or back complaints or clinical findings of pertinent 
abnormalities were reported at the time of the veteran's 
induction examination in November 1940.  The few service 
medical records which have been located appear to document 
treatment for unrelated illnesses and include no reference to 
any injuries to the back or knees.  At the time of separation 
examination in June 1945, malaria was the only notation made 
in the appropriate space for recording significant diseases, 
injuries and wounds.  There was no reference to any back or 
knee injuries.  On clinical examination the veteran's 
musculoskeletal systems was reported to be normal.  

At the time of an October 1945 VA examination, no complaints 
of knee or back problems were reported, and there was no 
diagnosis of any back or knee disorders. 

On VA examination in May 1947, no back or left knee 
complaints or clinical findings were reported.  However, the 
veteran did report a right knee injury when a horse fell on 
him, and the diagnosis was of internal derangement of the 
right knee due to trauma.  As noted in the introduction, 
service connection was subsequently denied for right knee 
disability, and the present appeal only involves the left 
knee and back.  

A March 1949 VA examination report also references a right 
knee injury in 1943 and lists a diagnosis of right knee 
disability, but no complaints regarding the left knee or the 
back were recorded in the report.  

Subsequent clinical records dated in the 1980's and 1990's 
show complaints related to both knees with diagnosis of 
degenerative joint disease of both knees, and records dated 
in the 1990's document low back disability, including 
degenerative joint disease of the lumbosacral spine. 

In a January 2000 written statement and in testimony offered 
at an August 2003 RO hearing, the veteran variously reported 
that he suffered an injury to his back when a horse threw him 
and stepped on his back and that he suffered injuries to his 
knees as a result of falling off horses or mules.  At the 
hearing, he indicated that the injuries did not take place 
during combat. 

Based on the record as it now stands, the Board is compelled 
to conclude that the preponderance of the evidence is against 
entitlement to service connection for left knee disability or 
back disability.  

With regard to the left knee claim, the Board is left to 
wonder if the passage of time may have confused the left knee 
with the earlier right knee claim.  However, it does appear 
that the veteran has claimed injuries to the left knee as 
well in connection with falls from horses or mules during 
service.  However, there is no documentation in available 
service records showing any chronic disability of the left 
knee during service as the result of any injury.  The fact 
that the veteran did not report any left knee problems at the 
time of his separation examination suggests that he himself 
did not believe he was suffering any left knee disorder at 
that time.  Even more significant is the fact that military 
medical examiners did not report any disorder of the left 
knee at that time.  This shows that in the opinion of trained 
medical personnel, no left knee disorder was apparent on 
clinical examination.  This was also the conclusion of VA 
medical personnel just a few months later in October 1945.  
The first supporting evidence of any problem with either knee 
was not until May 1947 when derangement of the right knee was 
diagnosed.  A subsequent VA examination in March 1949 also 
documented right knee disability, but did not refer to any 
left knee complaints or clinical abnormalities.  Based on the 
totality of this evidence, the Board must conclude that the 
veteran's currently diagnosed degenerative joint disease of 
the left knee is not causally related to service or to any 
claimed injury during service.  There is no supporting 
evidence of inservice manifestations of left knee disability, 
there is no medical evidence of arthritis of the left knee 
within one year of discharge from service, and there is no 
persuasive evidence of a continuity of symptomatology from 
service to suggest a causal link to service.  

With regard to the back disability claim, there is likewise 
no supporting evidence of any back injury or manifestations 
of back disability during service or for a number of years 
thereafter.  Although degenerative joint disease of the 
lumbosacral spine was diagnosed in the 1990's, there is no 
competent evidence of a link to service or to any claimed 
injury in service.  

The Board has considered the veteran's statements and 
testimony.  However, there is simply no persuasive supporting 
evidence to show a link between current disorders of the left 
knee and back and his active duty service which ended 
approximately 60 years ago.  In reaching this determination, 
the Board is unable to find such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.  38 U.S.C.A. 
§ 5107(b).


ORDER

The appeal is denied as to both issues. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


